DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August, 2021 has been entered.

Response to Amendment
This Quayle Action is in response to Applicant’s Remarks/Amendments filed in the submission filed on the 11 August, 2021, in view of Applicant’s request for continued examination under 37 CFR 1.114 filed on 1 September, 2021.
Accordingly, claims 1-8 and 18 are allowable (see Examiner’s Reasons for Allowance below), wherein claims 9-16 were withdrawn with traverse (see Applicant’s Reply filed 23 September, 2020) and are not currently in the required form (see MPEP §821.04).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 October, 2021 is being considered by the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to an invention non-elected with traverse in the reply filed on 23 September, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-8 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, when considered, as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest, so as to anticipate or render obvious, absent impermissible hindsight reasoning, the claimed invention as characterized by independent claim 1, and therefore, the dependents thereof.
In particular, in combination with all recited claim limitations presented, independent claim 1, has been amended to recite:
“(f) totally condensing the mixed stream obtained from step (e) by exchanging heat with the feed liquefied natural gas in the heat exchanger used in step (a), to obtain a liquid stream without compressing the mixed stream by a compressor, wherein a condensing temperature of the mixed stream including the first overhead vapor is higher than a condensing temperature of the first overhead vapor by mixing the first overhead vapor with one of the divided streams of the condensed liquid in step (e) to lower an operating pressure of the first distillation column;”.
	Of the prior art relied upon in the Final Rejection mailed on 11 May, 2021, MAK (US 2009/0221864 A1) remains to be the closest prior art of record. However, MAK, as acknowledged by the Examiner at page 6 of the Final Rejection mailed on 11 May, 2021, fails to disclose at least the second overhead vapor being discharged from the second column, which is then wholly or partially condensed, is subsequently divided a condensed liquid of this second overhead vapor into two or more stream. In particular, providing that one of the divided streams is recirculated to mix with a first overhead vapor from the first column. Secondly, claim 17, which is now cancelled and subject-matter therefrom has been incorporated within at least independent claim 1, was rejected based on the known concept (OHART – US 2015/0276307 A1) that condensation temperatures of hydrocarbons may generally increase as the length of the hydrocarbon chain increases (see page 26 of the Final Rejection mailed on 11 May, 2021). Such that, it would be reasonably understood that if a stream containing enriched concentrations of ethane were to be mixed with a stream containing enriched concentrations of methane, the condensing temperature of the resulting mixed stream would be higher in condensing temperature in comparison to a stream containing an enriched concentration of a smaller chain hydrocarbon.  However, the prior art does not reasonably disclose, teach, or suggest, the effects on the operating pressure of the first column, as a result of mixing the divided stream with the first overhead vapor stream which has a higher condensing temperature than the condensing temperature of the first overhead vapor. In particular, CURRENCE (US 2017/0122658 A1 –published 4 May, 2017), however, has been found to show that a feed stream (110) comprised of col.4, lines 29-34) is fed into a first column (220). The first column, discharges a bottom liquid to a second column (130), wherein a second overhead vapor is discharged at the top of the second column (131). The second overhead vapor is directed to be separated within a separation drum (134), wherein the liquid is divided into two streams: a reflux stream to the second column (133) and a reflux stream (234) to be mixed with a first overhead vapor discharged from the top of the first column (224). This is shown in figure 3 of CURRENCE. However, as shown in Example 3, Table Section 3, lines 224 and 234 have operating pressures of 870psia, which differs from the claimed invention that provides the mixing, with relationship between the mixtures condensing temperature in comparison with the first overhead vapor’s condensing temperature, lowers an operating pressure of the first distillation column. Due to this, the claimed invention, as characterized by independent claim 1, and the dependents thereof.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This application is in condition for allowance except for the following formal matters: 
Claims 9-16, non-elected with traverse, are not within the required form, as required within MPEP §821.04, and in particular, “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/4/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763